809 F.2d 785Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re Willard E. CUPP, Petitioner,
No. 86-8022.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1986.Decided Jan. 5, 1987.

Before ERVIN, WILKINSON and WILKINS, Circuit Judges.
Willard E. Cupp, appellant pro se.
PER CURIAM:


1
Petitioner Willard E. Cupp, an inmate at the Federal Correctional Institute, Lexington, Kentucky, has applied to this Court for a writ of mandamus or prohibition directing the district court to act on his petition for post-conviction relief, filed pursuant to 28 U.S.C. Sec. 2255, pending in that court.


2
The district court has now entered an order dated 5 November 1986 dismissing Cupp's petition for post-conviction relief.  See Cupp v. United States, C/A No. M-85-1747 (D.Md., November 5, 1986).  Accordingly, although leave is granted to proceed in forma pauperis, the petition for a writ of mandamus or prohibition is denied as being moot and this action is dismissed.


3
DISMISSED.